DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 15 December 2021. Claims 1, 7, and 15 have been amended. Claims 1-20 are pending.



Response to Remarks/Amendment

[4]	Applicant's remarks filed 15 December 2021 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 15 September 2021, Applicant provides the following remarks:

"…The requirement under the First Prong of Step 2A is to consider the elements as an ordered combination...Claim 1, for example, generates a modification to a data base record utilized for subsequent iterations of a recurring event on a particular occurrence of the scheduled event being determined to not coincide with a record having g a time of use of a device…As a result, the proffered abstract idea is integrated into a practical application of determining that t device is being utilized at a time that does not coincide with a scheduled event and, in response, updating the records... "

Applicant further remarks:

“…Applicant also submits that the specific systems require specific inputs to then automatically provide the required update to allow the machine-maintained records to reflect reality as observed by the utilization of the device. Such a solution is a technology-based solution that has been determined to be patent eligible...”


“…accessing a device utilization...record…”, “…accessing...scheduled activities of the scheduled resource…”, and “…performing a modification to a subsequent instance of the recurring scheduled activity…”. With respect to the enumerated groupings, the steps identified above are reasonably understood be assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment. Respectfully, the recited scheduled activities are reasonably understood to constitute meetings having a plurality of human actors (e.g., resources) in attendance. Organizing and adjusting scheduled activities for human actors is reasonably a form of organizing and directing the actions and activities of people. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people as set forth in the present 2019 PEG. 

Examiner further maintains that “…performing a first determination of whether non-attendance of the scheduled resource...is present, comprising determining whether a time of the first instance of the recurring scheduled activity differs from the associated time of the device utilization record…”, and “…upon a determination of non-attendance exists,...performing a modification to a subsequent instance of the recurring scheduled activity of the calendar data, wherein the …” constitute functions/steps performable by human mental processing. 

Accordingly, Examiner respectfully maintains that claim 7 indicates that each of the steps of claim 7 are performed “by a processor”. While the introduced processor is addressed further below, Examiner notes that the claims as amended merely indicate, in a general manner, that the steps of performed, by a processor in an unspecified manner. Absent further clarification of the processing steps executed by the recited “processor”, one of ordinary skill in the art would readily understand that comparing a device log or use record to a scheduled meeting and determining based on a lack of records or discrepancy between the records to modify subsequent attributes of a recurring meeting are practicable/performable by a human using pen and paper and/or by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 7 as presented by amendment, includes a recitation of “by at least one processor” in each limitation of the claim. Accordingly, the processor is identified as generally applied to each of the accessing a device utilization repository, accessing a calendar repository, performing....a...determination of non-attendance...upon determining that... the recurring scheduled activity differs from the device utilization record, and performing a modification to a subsequent instance of the recurring 

The inclusion of the processor in each of the limitations presents a candidate additional element for consideration under Step 2A prong 2 of the 2019 PEG. However, as presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., accessing device utilization records), storing and retrieving information from a memory (e.g., stored device records in a repository and stored instances of the recurring activity) and performing tasks that are otherwise performable in the human mind (e.g., performing determinations of non-attendance and modifying scheduled activity). 

Applicant remarks that the processor or claims 1, 7, and 15 “...generates a modification to a data base record utilized for subsequent iterations of a recurring event on a particular occurrence of the scheduled event being determined to not coincide with a record having g a time of use of a device...” and thereby integrates the abstract idea into a practical application. The amendments further indicate that the claimed processor “monitors at least one of the device and a component...”. With respect to the monitoring, while monitoring of network activity of a device could present an integrating technical element, the present limitation is reasonably met by the computer simply receiving the utilization record from the device or component, i.e., transmission of data over a network.


Examiner respectfully maintains that updating or modifying a database record based on a comparison to another record is reasonably met by a human comparing time records and changing a meeting time using a standard calendar application as would have been performed manually using a paper-based calendar. However, Examiner notes that clarification of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Merely stating that a general action or activity is performed “by a processor” fails to indicate processing steps which would indicate that the application of the underlying technology provides an integrating technical element under step 2A prong 2. For example, accessing utilization records in a utilization repository by a processor merely required the method to include storing and retrieving data from a computer memory, which is performable by a generic device having memory for storing and retrieving data. Similarly, the indication that performing determinations of non-attendance, determining an instance of the recurring activity differs from the device record and performing a modification to a subsequent instance to attenuate the difference as performed “by a processor” merely requires the display of the device records and calendar data 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 7 as presented by amendment, includes a recitation of “by at least one processor” in each limitation of the claim. Accordingly, the processor is identified as generally applied to each of the accessing a device utilization repository, accessing a calendar repository, performing....a...determination of non-attendance...upon determining that... the 
Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0049531, Examiner notes paragraphs [0087]-[0094]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   


With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[5]	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 as presented by amendment recites “...wherein the device utilization record comprises the associated time that is concurrent with the recurring scheduled activity...”. In the preceding limitations, the claim indicates that the device utilization record comprises observed activity of the device and associated time thereof. Accordingly, it is not clear whether “the associated time that is concurrent” refers to only the time entry or is inclusive of the observed activity at a time concurrent with the recurrent activity. For purposes of further examination, Examiner assumes the determination is based on comparison of the time of the activity and the observed activity of the device at the time of the meeting. However, Examiner’s assumption is not clear from the claims as presented and appropriate correction is required.

whether a time of the first instance of the recurring scheduled activity differs from the associated time of the device utilization record...”. The phrase “the associated time of the device record” lacks antecedent basis. While the preceding recitations indicate that observed activity of the device having associated times is gathered in the utilization record there no “time of the record” identified. Accordingly, the “associated time of the device utilization record” lacks antecedent basis. For purposes of further examination, Examiner assumes the determining is directed to comparison of a start time of the activity and observed activity of the device at the start time of the activity where the observed activity and times are from the utilization record. However, Examiner’s assumption is not clear from the claims as presented and appropriate correction is required.


Claim 7 as presented by amendment recites “...upon determination of non-attendance exists, obtaining, by the at least one processor, performing a modification to a subsequent...”. It is unclear as to what is “obtained” by the recited processor as the claim fails to identify any object or other element(s) which are obtained in response to the determination of non-attendance. For purposes of further examination, Examiner assumes the claimed method proceeds to performing the modification without any preceding obtaining functions. However, Examiner’s assumption is not clear from the claims as presented and appropriate correction is required.

Claim 15 as presented by amendment recites “...monitoring at least one of the device and a component utilized by the device and therefrom obtaining therefrom, a calendar data repository...”. Examiner assumes the repetition of “therefrom” to be a typographical error to be corrected on the next response.

Claims 16, 17, and 18 each recite “...determining that the device utilization record was utilized to connect...”. The claimed record is reasonably understood to a record of observed deice activity, i.e., stored data. It is not clear how a data record would connect to a number or conference meeting etc. as presented in the claims. For purposes of further examination, Examiner assumes the recitation is intended to convey that a determination that the observed activity of the device, obtained from the device utilization record, indicates that the device was utilized to connect to a number or conference. However, Examiner’s assumption is not clear from the claims as presented and appropriate correction is required.

Claims 2-6, 8-14, and 19-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.



Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 7, and 15 are directed to a system and methods, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 7, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 7, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to adjust scheduled meeting criteria responsive to attendance of participants, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions) (e.g., modifying meeting schedules).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


“…accessing a device utilization...record…”, “…accessing...scheduled activities of the scheduled resource…”, and “…performing a modification to a subsequent instance of the recurring scheduled activity…”. Considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of analyzing and organizing meeting criteria and records associated with a scheduled meeting, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the 2019 PEG. 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 7 recites: “…performing a first determination of non-attendance of the scheduled resource...upon determining the first instance of the recurring scheduled activity differs from the device utilization record…”, and “…upon a determination of non-attendance, performing a modification to a subsequent instance of the recurring scheduled activity, wherein the modification attenuates the difference between the recurring scheduled …”. Respectfully, absent further clarification of the processing steps executed by the recited device (i.e., the processor of system claim 1), one of ordinary skill in the art would readily understand that comparing a device log or use record to a scheduled meeting and determining based on a lack of records or discrepancy between the records to modify subsequent attributes of a recurring meeting are practicable/performable by a human using pen and paper and/or by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 7 that potentially integrate the exception include the “device utilization repository” and the “device paired with a scheduled resource”. With respect to these potential additional elements, the claimed “device utilization repository” is identified as being accessed for records. The claimed “device” is identified as providing records to the repository. 
2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., device records are accessed and a device provides utilization records etc.) as associated with a respective “device” or “repository”. The limitations provide no further clarification with respect to the functions performed by the “device” and “repository” in producing the claimed result. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., performing determinations of non-attendance and modifying scheduled activity), and sending and receiving information over a network. 

Accordingly, claim 7 is reasonably understood to be conducting standard, and formally manually performed process of analyzing and organizing meeting criteria and records associated with a scheduled meeting using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from a computer memory. The claimed determining analyzing and organizing meeting criteria and records associated with a scheduled meeting benefits from the inherent efficiencies gained by data transmission, data storage, and information display 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0049531, Examiner notes paragraphs [0087]-[0094]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) store records in a device repository; (2) transmit records from a device to the repository; and (3) modify a subsequent instance of a meeting (See system claim 1 and the indication that the processor modifies the subsequent instance of the meeting); While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.



receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 15, directed to a second method further including a second determination of a non-attendance and a system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-6, 8-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[7]	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as presented herein. 

Subject Matter Overcoming the Art of Record

[8]	The most closely applicable prior art of record is referred to in the Office Action mailed 4 March 2021 as Bisti et al. (United States Patent Application Publication No. 2018/0018612). While Bisti et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Bisti et al. disclose a process for determining, based on device activity, a recurring meeting and further identify non-attendance of at least one participant in an instance of a recurring meeting, Bisti et al. does not compare an individual user’s calendar data to the device record for that individual. Therefore, Bisti et al. fail to specify that the non-attendance is determined based on an identified discrepancy between a device record for a device that is paired to an individual user and calendar data for the recurring scheduled activity. Similarly, while Bisti et al. disclose adjusting meeting information based on changed attendance, that changes/modifications of Bisti et al. are not directed to modifying subsequent instances to attenuate a difference between the scheduled activity and the device record for the individual user. Rather, Bisti et al. adjusts the meeting information to include or not include the participant by recognizing that a new group may have formed. 




Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hall et al., SYNCHRONIZING RECURRING EVENTS, United States Patent Application Publication No. 2003/0061433, paragraphs [0037]-[0038]: Relevant Teachings: Hall et al. discloses a system and method which synchronizes records associated with recurrent events. The system/method includes expansion of recurring events across multiple devices. 

Adler et al., SCHEDULING RECURRING CALENDAR EVENTS, United States Patent Application Publication No. 2011/0054976, paragraphs [0049]-[0054]: Relevant Teachings: Adler et al. discloses a system and method which provides for scheduling of recurring events across devices and calendars of multiple attendees. The system/method determines conflicts for each invitee for each instance of the requested recurring event. 

Chaudhry et al., CONTRIBUTION AND ATTENDANCE FOR RECURRING MEETINGS, United States Patent Application Publication No. 2015/0358586, paragraphs [0018]-[0027][0045]-[0047]: Relevant Teachings: Chaudhry et al. discloses a system and method which correlates user endpoint device records with scheduled timeframes of recurring meetings. The system/method includes assessment and scoring of contributions by each endpoint and generates records of endpoint activity during each instance of a recurring meeting.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683